RICHARD CARDANY and MARIE CARDANY, Appellants,
v.
LOWES HOME CENTERS, INC., CHARLES FINE, and JAMES MASSEY, Appellees.
No. 4D08-678
District Court of Appeal of Florida, Fourth District.
April 29, 2009.
Diana L. Martin of Ricci Leopold, P.A., Palm Beach Gardens and Jeff D. Vastola of Vastola, Schultz, Harvey & Crane, North Palm Beach, for appellants.
G. Jeffrey Vernis, Karen M. Nissen and Kenneth W. Moffet of Vernis & Bowling of Palm Beach, North Palm Beach, for appellees.
PER CURIAM.
Affirmed.
POLEN, STEVENSON and DAMOORGIAN, JJ., concur.
Not final until disposition of timely filed motion for rehearing.